 



Exhibit 10.9
AMENDMENT AGREEMENT
     THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of August 6, 2006 by
and between Bally Total Fitness Holding Corporation (the “Company”) and Paul A.
Toback (the “Executive”).
RECITALS
     WHEREAS, pursuant to the terms of the employment agreement by and between
the Executive and the Company dated as of August 24, 2004 (the “Employment
Agreement”), the Executive may become entitled to certain severance payments in
the event his employment is terminated by the Company without Cause (as defined
in the Employment Agreement) or if the Executive resigns for Good Reason (as
defined in the Employment Agreement), in each case, within the two-year period
immediately following a Change in Control (as defined in the Employment
Agreement); and
WHEREAS, a Change in Control occurred on February 7, 2006; and
     WHEREAS, the Company and the Executive agreed to modify the Employment
Agreement to eliminate the Company’s obligation to implement a supplemental
retirement plan for the benefit of the Executive and to eliminate certain claims
for legal fees that Executive may have had against the Company in exchange for
an additional payment to the Executive by the Company of $900,000 in the event
his employment is terminated by the Company without Cause or if the Executive
resigns for Good Reason, in either case, prior to February 7, 2008.
     NOW THEREFORE, in consideration of the foregoing, the Company and the
Executive hereby agree as follows:
1. Section 4(e) of the Employment Agreement is hereby deleted in its entirety
and the Company shall have no further obligation to the Executive with respect
thereto.
2. Section 6(e) of the Employment Agreement is amended to add a new subsection
(vii) to provide as follows:
(vii) If the termination occurs prior to February 7, 2008, an immediate lump sum
payment of $900,000.
3. In consideration for the right to receive payment described in Section 2
above, the Executive agrees that he has no entitlement to legal fees incurred by
him prior to the date of this Agreement.
4. In all respects not amended, the Employment Agreement is hereby ratified and
confirmed.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

                  BALLY TOTAL FITNESS HOLDING CORPORATION    
 
           
 
  BY:  /s/ Harold Morgan    
 
   
 
   
 
                TITLE: Senior Vice President, Chief Administration Officer    
 
                EXECUTIVE    
 
                /s/ Paul A. Toback                   PAUL A. TOBACK    

